Citation Nr: 0327356	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  98-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for the service 
connected cirrhosis of the liver due to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.

This appeal arises from a February 1998 rating decision of 
the St. Louis, Missouri Regional Office (RO).  


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of the Veterans 
Affairs, as well as 38 U.S.C.A.  
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for VA psychiatric and liver 
examinations.  The claims folder must be 
made available to the examiners for 
review prior to the examinations and all 
necessary testing should be accomplished.  

a) The psychiatric examiner must provide 
accurate and fully descriptive 
assessments of all clinical findings 
resulting from PTSD and address the 
presence or absence of the specific 
criteria set forth in VA's rating 
schedule for psychiatric disability.  To 
the extent possible, the examiner should 
attempt to disassociate psychiatric 
symptoms due to PTSD from symptoms 
resulting from any other psychiatric 
disability.  Based on the current 
examination and a review of the entire 
claims folder, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any psychiatric 
disability other than PTSD is proximately 
due to or was permanently aggravated by 
the veteran's service connected PTSD.  
For the service connected PTSD, the 
examiner must provide a full multi-axial 
evaluation to include the assignment of a 
numerical score on the Global Assessment 
of Functioning (GAF) scale.  It is 
imperative that the examiner includes an 
explanation of the significance of the 
assigned numerical score especially in 
light of all previously assigned scores.

b) With regard to cirrhosis of the liver 
and hepatitis, the examiner should 
indicate whether there is evidence of 
dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight 
or impairment of health; whether the 
liver is definitely enlarged with 
abdominal distention due to early ascites 
and with muscle wasting and loss of 
strength; whether there is evidence of 
ascites requiring infrequent tapping, or 
recurrent hemorrhage from esophageal 
varices, with aggravated symptoms and 
impaired health; whether there is 
aggravation of symptoms necessitating 
frequent tapping; whether there is 
evidence of demonstrable liver damage 
with mild gastrointestinal disturbance; 
whether there is minimal liver damage 
with associated fatigue, anxiety and 
gastrointestinal disturbance of lesser 
degree and frequency but necessitating 
dietary restriction or other therapeutic 
measures; whether there is evidence of 
moderate liver damage and disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue and mental 
depression; whether there is evidence of 
marked liver damage manifested by liver 
function test and marked gastrointestinal 
symptoms, or with episodes of several 
weeks duration aggregating three or more 
a year and accompanied by disabling 
symptoms requiring rest therapy; whether 
there is evidence of symptoms such as 
weakness, anorexia, abdominal pain and 
malaise; whether there is evidence of 
portal hypertension and splenomegaly with 
weakness, anorexia, abdominal pain, 
malaise and at least minor weight loss; 
whether there is a history of one episode 
of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal 
gastropathy (erosive gastritis); whether 
there is a history of two or more 
episodes of ascites, hepatic 
encephalopathy, or hemorrhage from 
varices or portal gastropathy (erosive 
gastritis), but with periods of remission 
between attacks; whether there is 
evidence of generalized weakness, 
substantial weight loss, and persistent 
jaundice, or, with one of the following 
refractory to treatment: ascites, hepatic 
encephalopathy, hemorrhage from varices 
or portal gastropathy; whether there is 
evidence of intermittent fatigue, malaise 
and anorexia, or incapacitating episodes 
with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia 
and right upper quadrant pain having a 
total duration of at least one week, but 
less than two weeks during the past 12 
month period; whether there is evidence 
of daily fatigue, malaise and anorexia 
(without weight loss or hepatomegaly) 
requiring dietary restriction or 
continuous medication, or incapacitating 
episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia and right upper quadrant pain 
having a total duration of at least two 
weeks, but less than four weeks during 
the past 12 month period; whether there 
is evidence of daily fatigue, malaise and 
anorexia with minor weight loss and 
hepatomegaly, or incapacitating episodes 
with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia 
and right upper quadrant pain having a 
total duration of at least four weeks, 
but less than six weeks during the past 
12 month period; whether there is 
evidence of daily fatigue, malaise and 
anorexia with substantial weight loss (or 
other indication of malnutrition), and 
hepatomegaly, or incapacitating episodes 
with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia 
and right upper quadrant pain having a 
total duration of at least six weeks 
during the past 12 month period but not 
occurring constantly; or whether there is 
serologic evidence of hepatitis C 
infection and the following signs and 
symptoms due to hepatitis C infection: 
near constant debilitating symptoms such 
as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia and right upper 
quadrant pain.  Each of the above rating 
criteria must be addressed by the 
examiner in the written report of 
examination.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued that 
includes the old and new rating criteria 
for the evaluation of hepatitis and 
cirrhosis of the liver to include the 
definition of weight loss under 38 
C.F.R. § 4.112, and the veteran and his 
representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




